 644DECISIONSOF NATIONALLABOR RELATIONS BOARDGraphicArtsEngravingCo., Inc.andHiawathaBradley. Case 20-CA-6687June 16, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn December 30, 1971, Trial Examiner Louis S.Penfield issued the attached Decision in this pro-ceeding.Thereafter, theGeneralCounsel filedexceptions and a supporting brief, and the Respon-dent filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent they are consistentwith our opinion set forth below.Contrary to the Trial Examiner, we find thatRespondent violated Section 8(a)(1) by constructive-ly discharging Hiawatha Bradley in reprisal for hishaving engaged in protected activity.Bradley was hired in July 1969 under a speciallabor-management agreement designed to expandapprenticeship opportunities for minority groups. Atalltimesmaterial,Bradley, in addition to hisemployment with Respondent, attended collegeduring the day. His employment history shows thathe was assigned to the night shift, and worked daysonly when compatible with his educational require-ments. Because Bradley's work on the night shift wasessentially limited to zinc etching, and as nojourneyman was assigned to his department, Bradleycomplained to Respondent that he was not given thetraining required for apprentices under the applica-ble collective-bargaining agreement.'The instant complaint alleges that Respondentconstructively discharged Bradley for discriminatoryreasons, when as a result of his objection to the lackof journeyman on the night shift, Respondentintentionally transferred Bradley to the day shift,thereby requiring him to leave his job in order toIInmaterialpart the bargaining agreement provides-.anapprentice[shall not]be employed in any branch or any shift on which ajourneyman is not also employed and working in the same branch"2The Union,as requested by Respondent,counseled Bradley, instruct-continue his college education. The Trial Examiner,indismissingthe complaint, reasoned that thetransfer of Bradley to the day shift was not motivatedby animusagainstBradley, but was an effort toremedy training inadequacies and to further theapprenticeship program. We disagree.Bradley's objection to the absence of a journeymanwas clearly based upon the collective-bargainingagreementand,whether or not meritorious, wasprotected by Section 7 of the Act. Since Respondentadmittedly transferred him to the day shift becauseof this activity, Bradley was an object of unlawfuldiscrimination,unless,as the Trial Examiner found,this step was taken merely to remedy Bradley'sobjection.The record does not support any suchfinding.From the facts, it is apparent that Respondent,under the guise of remedying Bradley's complaint,knowingly placed him in a position requiring him tochoose between continued employment and pursuinghis education. Respondent was at all times awarethat Bradley could not attend school and work onthe day shift.When, after the transfer, this was againcalled to Respondent'sattention,Bradley was told"that's your problem" and that the only job availablefor him was on the day shift. This despite Respon-dent's admission that it had to transfer anotherapprentice to the night shift because of Bradley'sremoval.AlthoughRespondent claims to have acted inorder to satisfy Bradley, its entire courseof conductnegates any such assumption. Bradley's claim ofimproper training on the night shift was notconsidered by Respondent to be supported by thecollective-bargaining agreement, and the Union wasobviously in accord with that position. For thisreason,it isunderstandable that Respondentwas lessthan obliging when Bradley first voiced his com-plaint. Indeed,Respondent not only opposed hisclaimbut reacted by seeking the Union's aiddescribing Bradley as "uncooperative." 2 Consistentwith its opposition to Bradley, Respondent at notime expressed any interest in whether Bradleyplaced a higher value on his job than the "remedy"Respondent imposed. Indeed, Respondent, on noti-fying Bradley of the transfer, never informed himthat this step was taken to remedy his objection.Instead, Bradley was merely told that the transferwas "due to vacations,"3 and that the only jobavailable to him was on the day shift.Against this background, Respondent's refusal topermit Bradley's continued employment on the nightmg him to cooperate, but Respondent, by immediately transferring him,precludedany opportunityfor Bradleyto comply.3Respondent claims this to have been a mistake,but, as to Bradley, itwas never corrected.197 NLRB No. 96 GRAPHIC ARTS ENGRAVING CO., INC.shift,with or without the training Bradley sought,could hardly be viewed as incidental to a bona fideeffort to remedy his complaint. On the contrary, thisaction, having been taken with full knowledge ofBradley's college commitment, was in reprisal forBradley's attempt to apply the contractural appren-ticeship requirements strictly to Respondent's opera-tions. Accordingly, we find that Respondent violatedSection 8(a)(1) by constructively discharging Brad-ley .4THE REMEDYHaving found that Respondent violated Section8(a)(1)of the Act, by constructively dischargingHiawatha Bradley because he engaged in protectedactivities,we shall order that Respondent cease anddesist therefrom and take the additional affirmativeaction necessary to effectuate the policies of the Act.We have found, contrary to the Trial Examiner,that Respondent discriminatorily discharged Hiawa-tha Bradley. We shall therefore order Respondent tooffer him immediate and full reinstatement, unlessRespondent has already done so, and make himwhole for any loss of earnings he may have sufferedas a result of the unlawful action against him bypayment to him of a sum of money equal to theamount he normally would have earned as wagesfrom the date of his discharge to the date of offer offull reinstatement, computed in accordance with theformula set forth in F.W.Woolworth Company,90NLRB 289, and with interest as set forth inIsisPlumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.GraphicArtsEngravingCo., Inc., is anemployer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2.By constructively discharging Hiawatha Brad-ley because he had engaged in protected activities,Respondent has interfered with, restrained, andcoerced employees in the exercise of rights guaran-teed in Section 7 of the Act, and has thereby engagedinunfair labor practices within the meaning ofSection 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,Graphic ArtsEngravingCompany, Inc., San Fran-645cisco, California, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing em-ployees by discharging or in any other mannerdiscriminating against employees for engaging inprotected activity.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed in Section 7 of, the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Hiawatha Bradley immediate and fullreinstatement to his former position, or to a positionsubstantiallyequivalent to that which he heldimmediately prior to October 9, 1970, withoutprejudice to his seniority and other rights andprivileges, unless Respondent has already done so,and make him whole for any loss of pay he may havesuffered by reason of the unlawful action against himin the manner set forth in the section in this Decisionentitled "The Remedy."(b)Notify Hiawatha Bradley, if presently servingin the Armed Forces of the United States, of his rightto full reinstatement, upon application after dis-charge from the Armed Forces, in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its premises at San Francisco, Califor-nia, copies of the attached notice marked "Appen-dix."-5Copies of said notice, on forms provided bythe Regional Director for Region 20, after being dulysignedby Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive, days thereaf-ter, in conspicous places, including' all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.4We need not pass on whether the discharge also violated Sec. 8(a)(3),since such a finding in no event affects the remedy provided herein.5 In the eventthatthisOrder is enforced by a Judgment of a UnitedStates Courtof Appeals, the words in the notice reading "Postedby Orderof the NationalLaborRelations Board"shall read"Posted pursuant to aJudgmentof the UnitedStates Court of Appeals enforcing an Order of theNationalLaborRelations Board " 646DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, or coerceemployeesby discharging or discriminatingagainst them in any other manner, for striking orfor engaging in otherwise concerted, protectedactivities.WE WILL NOT in any like orrelatedmannerinterferewith, restrain, or coerce our employeesin the exercise of rights guaranteed them bySection 7 of the National Labor Relations Act, asamended.WE WILL offer immediate and full reinstate-ment to Hiawatha Bradley to his former position,or to a position substantially equivalent to thatwhich he held immediately prior to October 9,1970, and will make him whole for any loss ofearnings he may have suffered, because of thediscrimination against him.GRAPHIC ARTSENGRAVING CO., INC.(Employer)DatedBy(Representative)(Title)We will notify the above-named employee, ifpresently serving in the Armed Forces of the UnitedStatesofhisright to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouisS. PENFIELD,Trial Examiner:Thisproceeding washeard before me in San Francisco,California,on August1The complaint issued on May 20,1971, and is based upon a chargefiled on April 7, 1971. Copies of the complaint and the charge were duly19,1971,upon a complaint of the National LaborRelations Board,herein called the Board, and answer ofGraphic Arts Engraving Co., Inc., herein called Respon-dent.'The issues litigated were whether Respondentviolated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended,herein called the Act. Uponthe entire record,including consideration of briefs filed bytheGeneral Counsel and Respondent, and upon myobservation of the witnesses,Ihereby make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a California corporation with a place ofbusiness in San Francisco,California, where it is engagedin the business of photographic engraving for variouscommercial enterprises.During the past calendar year,Respondent,in the course and conduct of such business,purchased goods and supplies valued in excess of $50,000which were shipped directly to it from points outside theStateof California. I find thatat all times material to thisproceeding, Respondent was engaged in a business whichaffects commerce within the meaning of the Act, andassertionof jurisdiction to be appropriate.H. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges the unlawful constructive dis-charge of Hiawatha Bradley on October 9, 1970. TheGeneral Counsel claims the discharge to have come aboutbecause Bradley,an apprentice,engaged in protectedconcerted activity by insisting that the apprenticeshipstandards set forth in Respondent's collective-bargainingagreement with San Francisco-Oakland Lithographers andPhotoengravers Union No. 8-P, Lithographers and Pho-toengravers International Union,herein called the Union,had been violated by Respondent,and that in retaliationfor his protest, Respondent had reassigned Bradley to theday shift in circumstances which Respondent knew wouldforce Bradley to quit his job. Respondent denies that inthis, or any other manner,itacted unlawfully with respectto Bradley.Bradleywas first employed by Respondent as anapprentice in July 1969. Prior to that time Bradley hadworked as an apprentice in the photoengraving industryfor another employer,for approximately 6 months. Brad-ley'swork as an apprentice, both for Respondent and forhis previous employer, was governed by the standard stateapprenticeship agreement.The individual apprenticeshipagreement covering Bradley's employment with Respon-dent had been approved by an industry joint committeecomprised of both employer and union representatives.The state apprenticeship program requires the individual toserve 5 years as an apprentice, at the end of which time hemay attain journeyman status. An apprentice works for awage that is a fixt d percentage of the journeyman rate. Thepercentage is increased each 6 months that the apprentice-ship continues until,at the end of successful completion ofthe 5-year period, he will have worked up to the fullserved upon Respondent. GRAPHIC ARTS ENGRAVING CO., INC.journeyman rate. The photoengraving industry embraces anumber of so-called branches each of which involves adifferent skill.2The apprenticeship agreement contem-plates that the apprentice shall receive instructions in eachbranch of the trade from journeymen skilled in eachrespective branch.Although it is important that anyjourneyman in the industry have some familiarity witheach branch of the trade, it stands undisputed thatjourneymen normally specialize in one branch or another,and that almost never will a journeyman be equally skilledand be able to function in all the branches. Thus anapprentice normally will be trained by a number ofjourneymen each skilled in, and working at, the branch inwhich he specializes.As noted above, the industry point committee whichapproves each apprenticeship agreement is comprised ofboth employer and union members. The industry general-ly,includingRespondent herein, functions under acollective-bargaining agreement with the Union. Amongother things, this contract has provisions governing thehiring of apprentices. The apprenticeship clauses set forththat apprentices are to be employed only with the mutualconsent of the employer and the Union, and that eachapprentice employed is to be signatory to an indentureagreement.The number of apprentices allowed anyemployer is governed by the number of journeymen heemploys. An employer may hire apprentices in a ratio of Ito his first 7 journeymen, 2 for the first 14, and thereafter, 1for each 10 journeymen that he has in his employ. Thecontract wage rates for apprentices are stated in terms ofpercentagesof the journeyman rate, the percentageincreasing each 6 months during the 5-year period that theapprenticeship continues. The agreement also provides thatin the event of a reduction in the workforce, apprenticeswillbe laid off before journeymen. Section 14.7 of theagreement which figures in this proceeding reads, inpertinent part, as follows:Apprentices shall not be allowed on the night shiftexcept by special permission of the Executive Board oftheLocalUnion; neither shall an apprentice beemployed in any branch or any shift on which ajourneyman is not also employed and working in thesame branch.When Bradley was first employed an addendum to thecollective-bargaining agreement relating to so-called ex-quota apprentices was also in effect. This addendum cameinto being as part of an effort by the industry and theUnion to bring minority groups into the industry. Itprovided, in substance, that in addition to contractprovisions for regular apprentices, an employer might alsohireIexquota apprentice for each 10 journeymenemployed. The regular apprentices were given absoluteseniority over exquota apprentices, with a further provisionthat exquota apprentices could attain regular apprentice-ship if a vacancy occurred.Bradley, a member of a minority group, started to workfor Respondent in July 1969 as an exquota apprentice. At2These branches include photographer, stripper and printer, zinc andcopper etcher, router and blocker, finisher, and masker-proofer.3As set forth above sec. 14 7 of the contract provides that an apprenticewillnot be allowed to work on a night shift unless he gets "specialpermission from the Executive Board of the local union." The Board647the time Bradley, although having an interest in thephotoengraving industry, intended to enroll in college inthe fall of 1969 for the purpose of working toward a collegedegree in life sciences. Bradley viewed the latter, ratherthan the photoengraving industry, as his likely life's work.According to Bradley, he fully disclosed his school plans toLawrence James, president of Respondent, during theinterview that led to Bradley's employment. James deniesthat Bradley made such disclosure, although he concedesthatat some point during the course of Bradley'semployment he did hear that he was attending college.Respondent normally operates two shifts. The day shiftiscomprised of approximately 24 persons, includingjourneymen skilled in each branch of the photoengravingtrade.The night shift exists for competitive reasons, andfunctions principally as a means of finishing some of thework started on the day shift which could not becompleted. The night shift is normally only a quarter aslarge as the day shift and usually will not have journeymenskilledat each branch of the trade. Apprentices areregarded as production employees whose contribution tothe operation is initially small, but will increase as theybecome better trained. An apprentice will not usually beassigned to a particular journeyman but will be assigned toa branch with work needs, and when working at thatbranch will be trained by the journeyman specializing inthat particular work. During the term of his apprenticeship,the apprentice will be moved from one branch to anotherinorder to obtain well-rounded training. Apparently,however, there is no definite schedule or pattern whichgoverns this and, to a large degree, shifts from one branchto another will be controlled by work needs. Insofar asRespondent's operation is concerned the larger and morefully staffed day shift offers far more vaned opportunitiesto an apprentice and if he is to obtain the broad range oftraining that the agreement contemplates from the stand-point of his full development it is the better place for himto work than the more limited night shift.In July 1969 when Bradley started working for Respon-dent, he was placed on the day shift. He started workingprimarily in the zinc etching branch of the trade inassociation with the journeymen who specialized in thatbranch.When college opened in September, Bradleytransferred to the night shift. This transfer appears to havecome about at Bradley's request and no objection to it wasvoiced by either Respondent or the Union.3Aftermoving to the night shift Bradley continued towork at zinc etching. From the time of his transfer inSeptember until sometime in October, a journeymanskilled in that branch was working on the night shift andBradley worked with and received his training primarilyfrom him. This journeyman, however, left Respondent'semploy in October. The other journeymen on the nightshift specialized in other branches of the trade althoughtheyhad some knowledge and skill in zinc etching.Although Bradley received minimal training in some otherbranches, his work assignment remained primarily in zincgranted Bradley suchpernussion at this timeAlthough Jamesclaims tohave beenunaware of the reasonsfor Bradley's transfer to the night shift,James concedesthat he alwayshad trouble in gettingenoughmen willing towork on the nightshiftand concedes thatBradley's requested transfer mayhave beenwelcome 648DECISIONSOF NATIONALLABOR RELATIONS BOARDetching even after the departure of the zinc etchingjourneyman. In substantial measure, this situation contin-ued from October 1969 until October 1970 when thetransfergiving rise to this proceeding was directed.Bradley came to regard the absence of a journeymanzinc etcher on the night shift, when coupled with hiscontinuing assignment to work in that branch, as bothlimiting his training as a zinc etcher and also resulting inhisreceiving insufficient training in other branches.Bradley first voiced a complaint to this effect to manage-ment in January 1970. Management responded by assign-ing Bradley to the day shift during a college semester breakthat same month. The semester break, however, lasted only1week, and when it ended Bradley returned to the nightshift with the previous situation unchanged.Late in September 1970, Bradley, still feeling his trainingto be inadequate, stated to James that if he were to beresponsible for all the zinc etching on the night shift heshould have more compensation. James replied that as anapprentice the contract limited Bradley to the exactpercentage of the journeyman's rate he was then getting.Bradley then told James, "if I am to work at night withouta journeyman's presence, how can my pay scale be set bythis and you not also adhere to the agreement that is signedby the photoengravers and the Company?" James, whilenot acknowledging that Respondent was in any waybreaching the agreement by failing to have a zinc etchingspecialist on the night shift, replied by stating to Bradleythat "if [he needed] a journeyman present we would justhave to switch you to days so you could work with ajourneyman." Following this complaint, James discussedthe matter with Russell Wilson, the union business agent,stressing that Bradley appeared somewhat uncooperative,and that it might be well for Wilson to speak to him.Subsequently,Wilson talked with Bradley. Bradley repeat-ed to Wilson his complaint thatsince"he was doingjourneyman's work and only receiving apprentice's wages... the contract stated there should be a journeyman inthebranch and there wasn't one." Wilson informedBradley that "he was being paid all the contract providedfor."Wilson also told Bradley that he must be "coopera-tiveand fulfill his apprenticeship obligations."Wilsontestified that prior to this time Bradley had never lodged acomplaint with the Union regarding any inadequacies inhis training, nor had he addressed any complaint to thejoint employer-union apprenticeship board.Shortly after his complaints about the pay scale and lackof training, Bradley went on vacation. James talked overBradley's complaint with his foreman and together theydecided that they would best be met by transferringBradley to the day shift where the greater number andvariety of journeymen made the training opportunities farbetter. James then sent Bradley a letter dated October 9,1970, which reads in full as follows:Due to vacations please come to work Wednesdaymorning at 8:30 instead of the evening shift.The letter was received by Bradley while still on vacation.At the same time, Respondent transferred another appren-tice from the day shift to Bradley's spot on the night shift.This transfer apparently came about because of Respon-dent's continuing need for a zinc etcher on the night shift.James does not explain what, if any, significance is to befound in the reference to "vacations" in the October 9letter to Bradley. James states that his secretary wrote theletter and that he had only instructed her "to convey themessage [he] wanted to Bradley to start on the day shift."There's nothing else on the record to indicate that thevacations of Bradley or anyone else played a part in thedecision to transfer Bradley at this time.It is Respondent'sfirm assertion that the transfer was made solely to enableBradley to receive more vaned training as he continued hisapprenticeship.Upon receiving the October 9 letter, Bradley telephonedRespondent's foreman, James Brockett. Bradley undertookto explain his school situation. Brockett replied that theonly job available to Bradley was on the day shift, and hespecifically rejected Bradley's request that he be reassignedto the night shift. Brockett's response to Bradley's assertionthat his college plans rendered it impossible for him toaccept a job on the day shift was to state, "That's yourproblem." Later when Bradleycame in topick up his checkhe reiterated the same thing to James. Apparently littlediscussion ensued, but James repeated that a day shift jobwas the only one available to Bradley. As a result, inOctober 1970 in order to continue his college work,Bradley ceased working for Respondent.Bradley, a union member, sought assistance from theUnion to get back his job on thenight shift.According toWilson, the Union did not regard Bradley'sclaim asmeritorious and declined to pursue it. The charge in theinstant case was filed with the Board on April 7, 1971. Atsome point thereafter, under circumstances not developedin the record, Bradley returned to work for Respondent asan apprentice on the night shift. At the time of the hearing,Bradley was still working for Respondent in that capacity.B.Discussionof theIssues and ConclusionsThe General Counsel contends (1) that Bradley engagedin protected concerted activity when he complained thatRespondent was violating the collective-bargaining agree-ment asitapplied to apprentices; (2) that the circum-stancesestablish that Respondent had violated section 14.7of the collective-bargainingagreement;and (3) thatBradley's transfer to the day shift was made in retaliationfor Bradley's effort to press the contract violation griev-ance,with full knowledge that suchtransferwould forceBradley to quit in order to pursue his college commitmentsand that therefore it effected his constructive discharge.As the General Counsel contends, an employee under-taking to enforce and implement an existing collective-bargaining agreement acts both for himself and his fellowemployees, and thus he may be regardedas engaging inprotected concerted activity.Retaliatory action by anemployer directed at an employee for engaging in suchconduct would, of course, be unlawful. This would be truewhether or not there was in fact a violation of the contract,since it isthe right of the employee to protest for himself GRAPHIC ARTS ENGRAVING CO., INC.and others that is protected, and not his accuracy, incorrectly interpreting a contract.4In the instant case,Bradley's complaint was clearlyrelated to the contract. At first Bradley asked only for ahigher pay scale. When this was rejected, he shifted groundand claimed, in effect, that Respondent was violating theterms of the collective-bargaining agreement since nojourneyman specializing in zinc etching was working onthe night shift. The General Counsel argues that a literalreading of section 14.7 of the contract requires that ajourneyman specializing in the branch of the trade towhich an apprentice is assigned must be present on anyshift on which the apprentice is working. Admittedly, nozinc etching specialist worked on the night shift duringmost of the time that Bradley was there and assignedprimarily to zinc etching. Respondent and the Union areless literalin their interpretation of the contract. They viewthe provision as relating to the entire work force ratherthan to each separate shift. They regard the contractualmandate as met when Respondent employs journeymenspecializing in each of the branches and has a journeymanpresent on any shift who is capable of training anapprentice, even though thejourneyman may not specializeor work himself in the same branch as the apprentice. Ideem it unnecessary to resolve the conflict. Even if Bradleybe mistaken about the contract violation, he would beentitled to protection against retaliation for asserting that aviolation had taken place. The central issue before us is notcontract interpretation, but whether the alleged retaliatorytransfer was unlawfully motivated.The whole purpose of an apprenticeship program is totrain indentured apprentices in the skills of the trade. Theprogram envisages that within 5 years apprentices workingunder proper guidance will attain the status of fullyqualified journeymen. As set forth above, journeymen inthe photoengraving trade are not usually equally skilled inevery branch of the trade but usuallyspecialize in onebranch or another. The apprenticeship training program,however, requires that an apprentice receive training ineach brahch to the end that he obtain broad knowledge ofthe trade as a whole, and find out which branch best suitshis particular talents. As we haveseen,Respondent's nightshift, limited as it is both in numbers and variety, is a farless advantageous spot than the day shift for apprentice-ship training. The contract itself makes note of the basicadvantage of day shift work for apprentices by requiringthe approval of the union executive board whenever anemployer seeks to transfer an apprentice to the night shift.This provision is clearly aimed as a safeguard againstindiscriminate transfer which might suit an employer'swork needs but would limit the apprentice's training.Bradley's initial transfer to the night shift, in September1969, came about at his own request, and was approved bythe union executive board. At the time, Bradley, theRespondent, and the Union appeared to be in accord thatthe transfer was compatible with Bradley's training. Withthe departure of the zinc etching journeyman in October,however, Bradley's training as a zinc etcher on the night4Bunney Brothers Construction Co,139NLRB 1516;A F HubbsContracting,163 NLRB 292;B & M Excavating Inc,155 NLRB 1152;NewYork Trap Rock Corporation, Nytralete AggregateDivision, 148 NLRB 374;649shiftwas left to journeymen working at, and specializingin,other branches of the trade and he was assigned onlysporadically to other branches. Bradley soon began to viewthis situation as providing him with inadequate training,and in January he voiced a complaint to this effect toRespondent. Although his protest was promptly met bypermitting him to work on the day shift during a week'ssemester break, at the end of this time the status quoresumed and continued until September.Presumably,during this entire period, Bradley found himself exposed tothe same training inadequacies that had existed before, butnot until September did he make any further complaintabout the situation.In lodging his complaint with James in September,Bradley was of course not seeking a remedy that wouldremove him from the night shift.He was,however,charging that Respondent, by not having a zinc etchingspecialist on the night shift,and by failing to assign him tootherbranches,was not fulfilling its apprenticeshiptraining obligations.Whether or not what had happenedconstituteda contract violation, Bradley's complaintclearlypointed to inadequacies in his training as anapprentice which Respondent was obligated to remedy insome manner. Possibly Respondent could have met theproblem by assigning a zinc etching journeyman to thenight shift, or by assigning Bradley to other work on thenight shift. In view of the limited work done on the nightshift, however, it is not clear whether this would have beenpractical,nor does it seem that Respondent would berequired to remedy the situation in this manner if someother reasonablemeans of solving the problem wereavailable. An obvious alternative existed in the transfer ofBradley to the day shift. There Bradley could be affordedan opportunity to receive training from journeymen in allbranches of the trade, and would be working in a morefully staffed operation that would provide greater opportu-nities for moving from one branch to another. Respondentchose this means of meeting the training problem raised byBradley's complaint. The choice seems both reasonableand appropriate and if not the only one, in all likelihood itconstituted the best available means of remedying atraining inadequacy which, at that time, had existed fornearly a year. A transfer for a reasonable purpose does notin and of itself suggest a retaliatory motive, and if one is tobe found here, we must look to other factors which maysuggest that despite the intrinsic reasonableness of thetransfer, its underlying motivation was in some mannerunlawful.The General Counsel argues that Bradley had antago-nized James by charging him with a contract violation, andthat, in response, James, well aware that Bradley wasattending college,made the transfer knowing full well itslikely effect would be to force Bradley to quit.I see little,either in Bradley's history of employment with Respon-dent,or in the circumstances surrounding the Septembercomplaint, that supports an inference of this nature.Prior to the transfer itself, there is nothing in the recordto signify that either James, or anyone else connected withTop NotchManufacturingCompany,Inc.,145NLRB 429,The CooperThermometorCompany,154 NLRB 502. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent, was hostile either toward the apprenticeshipprogram as a whole, or toward Bradley personally.5 Itstands undisputed that James was a longtime supporter ofthe apprenticeship program in general. His hiring ofBradley as an exquota apprentice signifies a willingness onhis part to make use of the program to its fullest extent.During the course of Bradley's employment, James hadaccommodated him both by initially permitting his transferto the night shift, and, later, by meeting his initialcomplaint as to training by letting him work on the dayshift during a semester break. While it might be arguedthat by permitting the status quo to remain on the nightshift from January to September, James had been in somemeasure derelict in his obligation to further Bradley'straining, prior to September Bradley had voiced no furthercomplaint in this regard, and James' failure, on his owninitiative, to change a situation of Bradley's own choosingscarcely suggests animus against Bradley. Thus I findnothing in this record concerning Bradley's history ofemployment which suggests dissatisfaction with Bradley'swork on the employer's part, or signifies an underlyinghostility toward him for any other reason.6Absent evidence of preexisting animus toward Bradley,does the record support an inference that some animuslater came into being in connection with Bradley's voicinghis September complaint? The wage claim first put forth byBradley may have been unwarranted, but Bradley made noeffort to press it when James rejected it. James no doubtfelt the claim of contract violation to have no merit, but hisresponse to Bradley does not on its face show hostility orresentment, but rather signifies an acceptance of theproposition that Bradley had raised a legitimate complaintwith regard to the training he was getting on the night shift.Contrary to the General Counsel, I see no basis forconcluding that James "could not tolerate an apprenticeaccusing him of violating the apprentice standards."Nothing suggests the discussion to have been carried on inanger, or to have occurred in circumstances calculated toprovoke a retaliatory response. It seems sheer conjecture toconclude, as the General Counsel argues, that the incidentcaused James to view Bradley as an "irritant that had to beremoved." The principal support advanced for such anunlikely inference is claimed to be found in the seemingdenial by James that he was fully aware of Bradley's schoolsituation.Despite a persistent and somewhat puzzlingattempt by James in his testimony to minimize the extentof his knowledge concerning Bradley's schooling, I amconvinced that at all times James had general awareness of5Bradley testified that at one point, dunng August 1970, he had made amistake while working on the night shift,and that the shift foreman hadsaid to him, "That's just like a boot to blow a job and I'd rather not haveboots or limier working for me " Bradley testified that he regarded the term"boot" to be a derogatoryterm referring to a Black.The foreman makingthe statement was no longer in Respondent's employ at the time of thehearing and did not testify James testified that this particular foreman wasan Australian,and that the term"boot"was a common colloquial term usedinAustralia to refer to apprentices Under the circumstances, I do not seeboth Bradley's college attendance and plans. Contrary totheGeneralCounsel, however, I do not see James'attempts to underplay this knowledge either as evidencinghostility toward Bradley, or as a deliberate effort to make itappear that the transfer came about in ignorance ofBradley'srealschool situation. I viewJames' seemingdenial lessas real disavowal of all knowledge than as anexpression of relative indifference to Bradley's school planswhatever they might be. James was primarily concernedwith carrying on his own business operation and wouldnaturally view Bradley's apprenticeship in the light of itscontribution toward this end. James had already demon-strated a willingness to make accommodations to Bradley'scollege plans when these coincided with his own businessneeds and Bradley's training. In September, however,Bradley had been on the night shift for over a year.His lastcomplaint dated back to the preceding January. In theinterim it had not been effectively remedied. While, as wehave seen, it was not impossible to have contrived aremedy that would have kept Bradley on the night shift,the day shift offered substantially greater opportunities tocontribute to Bradley's development as an apprentice. It isnot unreasonable that James should attach greater weightto his own interests than to Bradley's school plans, andshould choose the available alternative best suited to thatpurpose. In doing so, James was, in effect, telling Bradleythat at this stage in his apprenticeship his best developmentrequired that he work on the day shift. Even though Jamesmay have known that such a change might proveunacceptable, to Bradley, absent something more, this doesnot suffice to establish an underlying retaliatory motive,and I so find.Accordingly, I find that Bradley, while attempting tocorrect what he deemed to be a contract violation and thusengagingin protected concerted activity, brought to James'attention certain training inadequacies and that James'subsequent transfer of Bradley to the day shift was notmotivated by animusagainstBradley for charging himwith contract violations, but was made in an effort toremedy training inadequacies and to further the appren-ticeship program. Under the circumstances, I find that thetransfer did not result in Bradley's constructive discharge,and therefore that Respondent did not engage in conductviolative of Section 8(a)(1) and (3) of the Act. Accordingly,I shall recommend that the complaint be dismissed in itsentirety.[RecommendedOrderomittedfrompublication.]the incident as necessarily signifying animus against Bradley even on thepart of the departed foreman Clearlyitdoes not indicatehostility on thepart of James, the one ultimately responsible for Bradley's transfer.6 James testifiedthatfor some time poor to the transferhe had notedsome deficiencies in Bradley'swork performance Respondent,however, isnot claiming that any dissatisfaction with Bradley'swork was responsiblefor the transfer I regard James'testimony in this regard as no more than anexpressionby James that Bradleyneeded moreand bettertraining than hehad been getting